          Case 1:20-cv-00219-JDP Document 11 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       FERNANDO MADUENO SANCHEZ,                     Case No. 1:20-cv-00219-JDP
12                        Petitioner,                  ORDER DIRECTING CLERK OF COURT TO
                                                       CLOSE CASE
13            v.
                                                       ECF No. 10
14       STEVEN MERLACK,
15                        Respondent.
16

17           Fernando Madueno Sanchez, a federal prisoner without counsel, petitioned for a writ of

18   habeas corpus under 28 U.S.C. § 2241. ECF No. 1. On June 2, 2020, petitioner provided notice

19   that he was voluntarily dismissing this action pursuant to Federal Rule of Civil Procedure

20   41(a)(1)(A)(i). ECF No. 10. Under Rule 41(a)(1)(A)(i), a petitioner has the right to voluntarily

21   dismiss his action prior to service by the respondent of an answer or a motion for summary

22   judgment. See Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The opposing party

23   has not yet served an answer or a motion for summary judgment.1 Accordingly, we direct the

24   clerk’s office to close the case.

25

26
     1
27     Although respondent filed a notice to dismiss, ECF No. 9, a pending motion to dismiss is not
     equivalent to an answer or motion for summary judgment under Rule 41(a)(1)(A)(i). See Miller
28   v. Reddin, 422 F.2d 1264, 1266 (9th Cir. 1970).
                                                       1
       Case 1:20-cv-00219-JDP Document 11 Filed 06/05/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     June 5, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
